Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, it is unclear what is meant by the phrase “and changes a configuration of the circuit”. The claim is a device claim, but this phrase seems to have some kind of time element…like before the material is deposited the circuit is one way, and then after the material is deposited, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (US Pat. 2016/0295696).
Regarding independent claim 1, Cook teaches an integrated circuit (Figs. 17-22; para. 0057), comprising: 
a semiconductor substrate (204; para. 0042);
a circuit including one or more electronic components (transistors) on the semiconductor substrate; and electrical contacts (214) coupled to the one or more electronic components (para. 0042);
a metallization structure (218) on the circuit, the metallization structure including: 
	dielectric material (216);
	a first conductive routing structure in the dielectric material (any of 218-1 to 218-5), the first conductive routing structure is electrically connected to one of the electrical contacts (Figs. 17, 18); and

an additively deposited material (202) over the metallization structure, wherein the additively deposited material is coupled to the first and second conductive routing structures (Figs. 17, 18) and changes a configuration of the circuit (refer to 112 rejections).
Re claims 2 and 7, Cook teaches wherein the additively deposited material includes conductive material, wherein the conductive material forms a conductive jumper (para. 0046).
Re claims 3 and 8, Cook teaches wherein the additively deposited material includes resistive material, wherein the resistive material forms a resistor (para. 0057-0058).
Re claim 4, While Cook does not use the term “semiconductor material” for the additively deposited material; Cook does teach that the additively deposited material may be formed to be anywhere on a continuum of conductive to highly resistive – thus somewhere in the middle of these extremes is considered to be the claimed “semiconductor material”.
Re claim 11, Cook teaches wherein the second conductive routing structure is electrically connected to the circuit (Fig. 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US Pat. 2016/0295696) in view of Wu et al. (US Pub. 2017/0154811).
Re claim 5, Cook is silent with respect to a passivation layer.
Wu teaches a similar method (Figs. 1A-1G) including before depositing the [routing] material, forming a passivation layer (106) over select portions of the first surface of the wafer (para. 0012) for the purpose of passivating the surface of the wafer.
It would have been obvious to one of ordinary skill in the art at the time of filing to include a passivation layer as taught by Wu within the device of Cook as claimed for the same purpose of passivating the surface of the wafer.
Re claim 6, Cook is silent with respect to a passivation layer.
Wu teaches a similar method (Figs. 1A-1G) including after depositing the [routing] material, forming a passivation layer over at least a portion of the material (Fig. 1G; para. 0018).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a passivation layer as taught by Wu within the device of Cook as claimed for the purpose of; for example; protecting the routing layer.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US Pat. 2016/0295696) in view of Official Notice.
Re claims 9 and 10, the Examiner is taking Official Notice that fuses are well-known features in the art used to provide overcurrent protection to a device and formed essentially of a metal wire or strip that deconstructs when too much current flows; thereby stopping the current flow. It would have been obvious to one of ordinary skill in the art at the time of filing to use the additively deposited material to form a fuse for the purpose of protecting the device.



Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. Specifically, Applicant argues that one of ordinary skill in the art at the time of filing would understand the limitation of “the additively deposited material…changes a configuration of the circuit”. The Examiner disagrees the reason described above.
Applicant further argues the Cook does not teach “the additively deposited material…changes a configuration of the circuit”. While the Examiner maintains that it is unclear what the actual meaning of such a phrase is, for the purposes of examination, Cook is considered to teach this limitation because Cook teaches every claimed structural feature. Furthermore, as best as can be understood by the examiner, the meaning of “the additively deposited material…changes a configuration of the circuit” is that the circuit is different before the additively deposited material is present then after – and Cook teaches this feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237.  The examiner can normally be reached on M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOLLY K REIDA/               Examiner, Art Unit 2816      

/ROBERT G BACHNER/               Primary Examiner, Art Unit 2898